Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 1 of 23 PageID# 990




                                                                                                                                      ., .,:\R
                                                                                                                                           l                                   . ..
                                                                                                                    . .-.C...JMI _ eg1stry              1



                                                                                                                --Republic of Guatemala                                                                                                                            ;I
                                                                                                                                                                                                                                                                   I.
                                                                                                                   , r .C_ivff Regis~ry
                                                                    ,, . . ,. ._ ,. ~-·Jylarnage Certificate
                                                                  '.: 't . .,i.                        '                        I"             •   -~       •   ,.,       /'                            •            ,.            •        , ,_        •           /   •.,.                    .,
                                                                                                                                                                                                                                                                                                         {"
                                                                                                                                                                                                                                                                                                         (       t


                                                                 ,ivil ·R~gJstrar for the Civil Registry·in the Municipality of Guatemala,' Pr~vi,nce·of Guatemala,
                                                                 ' ..'. .~                             .            .                              CE~T.IFtES                               I                    •                     \            •                              '                 ;




                                                                    nth of June in the:vear two thousand and fifteen, marriage No: 3033 between ttie following parties
                                                                  . was 'entered_il)Jh~ Civil ~egistrar in OLD GUATEMALA, ·Province of SACATEPEQUEZ:
                                                                                         •                                                                  •         I        •




              .. · / · · .~ ;Groom's lnfortnatiorv
                          , 5 '       '!       .f~ ~- '
                                           :/;, . ..       ../    -~-,~~-   _,          ,:     y..;,


                                                                                                                        -: Srayan Afexander ., Gramajo Jolomna - ,
                                                                                                                    - ·-             Groo·m:s Cornptete First and last Names

                                                                                                                    (. ' GMa¥rnala, Guate111~ia, Guat~mala
                                                                                                                                     Country, ProvJnce, Municipality of.:!?_irth

                                                                                                                                 -·. :.:MARKETING AislSTA~f .
                                                                                                                                               · -~.    Occupatio!_l ..




                                                                                                   .            .                    • B~lde's Complete First and Last Names

                                                                                         : ·.:~ /1 ~~;. f~4~mala,·~~~temal~; Guatemal~
                                                                                                                                                                                                                                                                                                     I .     r
                         i
                    (.   \.                            )
                                                                                                                                                        Occup~tion ·

                               Mariage lnfocmati~o ·. :
                                                            .ti,.A~tj[~a (;ijatemala;'iatQfn ,las .Merced~;-5~'. cane Poniente ·r=1_rial No,.29
                                       Guat~maila, - ~c.ate~~
                                                                                        :,,                                                        ty1arria~L9cation
                                                                                 :..!   r:·;   .-.-.~:,;•t:; t      f      J/                                   J\ ,                                t                        .,.                ,


                                                                                 Twenty,Ninth                           pfIV!ay in the .year TV(<> Thousand an~ Eleven                                                                                                                         ·· NONE
                                                                                                                                     · / W~dding Date _.                           ,   ..       ,           ,,       -'(·:                 ,,               .                              1   Coritr,acts
                                                                                                                                                                              Julio Cesar•~ygt~}~rayi
                                                                                                                                                                           . -_                                                                                    --          l       ;

                                                                                                                                                                                                                                                                                   '
                                                       Econ.ornJc.8egimen .                                                                                                                                      Authority
                                                                             1
                               Observatiori1t                                    7'j'·-.~,.).
                               NO COMMENTS : . ,_,j                                                                                    I
     ! .,
     ;.{
     1,-.       I
     1-:,~_ .. ··
                                                                                                                                                                '
                                                                                                                                                                J ...                                                                           -/.,~..!.

                               *224000139957*                                                                                                                                                                                                                      KPEREZOOl '
                                                                                                                                                                                                                                                                   06/30/2015 12:23:19p.m.
                               ID:· 224000139957.,.                                                        /_                                                                                                                                                      DP1f30_001
                               1 of 2

                                                                                                                                                                                                                                       !'··
                                                                                                                                                                                                                                                            ''\:

             Rena~ values and safeglJards you ~'ideriti ty                                                                                                                                                                                                                                                   www.renap .gob.gt .
      \_                                                                                                   I                                                                                                                                                                                                         I

                     Translator's notu: •RfNAP logo reads .RENAP, RE.GtSTRO NACIONAL DE LAS PE.RSONAS'" (Ovil Registry}; •• There Is a aoldtn emboutd ·R• for ;a)rthentk.ltlon; •••The RENAP stamp rHd5 .RE NAP, Central Hospital APROFAM, BClvll R.aistrv Bnmch Office
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 2 of 23 PageID# 991




      f




                         t,':   "r '!-.   ,,.                        ··-' t
            Translator's notes : *Seal ~eads : "RENAP Central Hospital APROFAM, Civil Registrar Branch Office"
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 3 of 23 PageID# 992




        To whom it may concern




        I am writing you in the kindest regards to recommend Mr. : Brayan Alexander Gramajo Jolomna,

        whose personal identification number is DPI: 2205 95321 0101, who I have known for approximately six

        years, in which he has stood out for his excellent values such as his honesty, perseverance, tolerance, and

        commitment, being a person capable of achieving his objectives and all of the goals that he sets for

        himself.


        I have no problem in granting this personal letter of recommendation for him for whatever purposes the

        interested party may see fit, on the Fifteenth day of October in the year 2018.


                                                                                                          Sincerely:




                                                                           Mayra Gisela Monterroso Veliz


                                                                              Secretary of Sales


                                                                           Import Company Importadora El Future




                      8 Av. 5-35 Zone 8 City San Cristobal House I Section C- 1 Condo. Las Kalas

                                             Phone Number: (502) 5474-06 I 0
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 4 of 23 PageID# 993




        To whom it may concern




        I am writing you in the kindest regards to recommend Mr. : Brayan Alexander Gramajo Jolomna,

        whose personal identification number is DPI: 2205 95321 0101, who I have known for approximately six

        years, in which he has stood out for his excellent values such as his honesty, perseverance, tolerance, and

        commitment, being a person capable of achieving his objectives and all of the goals that he sets for

        himself.


        I have no problem in granting this personal letter of recommendation for him for whatever purposes the

        interested party may see fit, on the Fifteenth day of October in the year 2018.


                                                                                                          Sincerely:




                                                                           Mayra Gisela Monterroso Veliz


                                                                              Secretary of Sales


                                                                           Import Company Importadora El Futuro




                      8 Av. 5-35 Zone 8 City San Cristobal House I Section C- 1 Condo . Las Kalas

                                             Phone Number : (502) 5474-06 I 0
 Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 5 of 23 PageID# 994




                                                                                                              ~u'tO Pll✓p_ *


                                                                                                 R'lilto g
                                                                                                     '\,'\,    \,~_DE l,~-1         _:.t,Q
                                                                                                ....., ,..,                          ()                           o~iba dt> 0                 **
                                                                                                      "'
                                                                                                      ;;;J
                                                                                                     c.,                '   ~
                                                                                                                                       ...0z               ....                        ""C:
                                                                                                                                                           t;;,.                       .,
                                                                                                                                                             'fl•t'                 _,,·,;i"
                                                                                                                                                                  "'"c~•·,_,;.;.~-..,~. .

                                                                THE PRIVATE INSTITUTE OF
                                         "GUATEMALA DE LA ASUNCION"

                                                                                                    Awards to

                                              Br~,,1 en A:lexander Gramajo Jolomna
                                                                                                               this

                                                                           Diploma
                                                                                                                of

                             Bachelor                                              of Science and Letters
       For having satisfied the corresponding curriculum. Awarded in Villa
Nueva, the thirty-first day of October in,f:i/1,ffl.,
                                            4''y'1hr~o  ,.. ' thousand and three.
                                           ' :---:-::- \ \ *** .A/4 /?
                                         e:> .• IRECCivN z                                                                                                                                         ,;,u.u.,       /
                                                                                                                            C..              0      ~®~
                                                                                                                            ~- - - ~-+--_;;=--~~-=;._                 __
                                                                                                                            ,~;.(.   --.'¥-·S AURA MARINAS MAYOA CASi1U.0
                                                                                                                             ~A~;".~; 'i-c,'
                                                                                                                            '>       "' .
                                                                                                                                                        Directora

 Translator's notes : •Institute Seal reads "' Private In stitute Guatemala de La Asunci6u. Villa Nucvn , Guatemala; ••Lo@.O for .. Ln Cciba de Oro" (Golden Cc iba) reads: '·LA CEIBA DE ORO, [Text illegible]. The Preferred Brand.";
                    •••SIGNED: Aura Marina Samayoa Casti11o, Headmistress. Scaled with Institulc's Seal. "Private Institute of Guatemala de la Asunci6n". located in Vill a Nucva. Guatemala
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 6 of 23 PageID# 995




                                                           ~\J'{O PJlJt,
                                                   <\,'\.    \;p.   DE l,a~          -'f,o
                                                  ~-~~ 0
                                                                                                   ...·ne,e,bad~O"'
                                                 ~ r..~                           d't,
                                                    "I;'            .                    ...
                                                   ;;;                  .                0                              C
                                                   c,:,                     .-           z
                                                                                                   ~--.~•,..     ·'··
                                                                                                                ~·
                                                                                                                . ...
                                                                                                     ~.;.~'·p~i~"'~

                                           EL INSTITUTO PRIVADO
                           ii   GUATEMALA DE LA ASUNCION"

                                                    Confiere a

                                Br~,/en A:!exander Gramajo .Jolomna
                                                               el

                                         Diploma
                                                              de
                      Bachiller en Ciencias y Letras
            Por haber completado satisfactoriamente el Penww de £studios correspondiente.
                                                                       ... '
                                                                              ef
           Dado en Villa Nueva, a los treinta y un dias ~~· ,.t;,;;ciae:,gctubre del aiio dos mil tres.
                                                                                               (       .
                                                        , - - - - 1\
                                                          .:IRECCION z      G')   ,N,,,,~/JJ ✓ """ f_ '
                                                                                <:!!7/t..0~.                                    -
                                                       C: · -    · _     0
                                                                            ~-
                                                                            X_v}.
                                                                                                   ~-rt----=;_-,,=----==
                                                                                            .,. . rr.-}:' AURA MARINA S MAYOA CASilLL O
                                                                             ~-4i{°'... .~11,. 're,
                                                                            .·•
                                                                                                                    Directora
                                Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 7 of 23 PageID# 996




        :t:
                                                                   ·t.                             ·I                                           g   1!t~                           ~r - .;'.~ -~,t                                          ,,,.:-:;
                                                                     t                              ~.       e                              ·ttl                                   '<                  '                    r                    '
\, '.


~~:
 :~                                                          t         t",. ,} •
                                                                        '· .. . ...
                                                                                         _-~;~ ~
                                                                                             I~ r·.·.,.,tz;;.
                                                                 ·it:: :Z·C,'fl,l te,,.s;_.,lj,    "'1:\r
                                                                                                            ··:t fi-:·\.t ·
                                                                                                         ~ :OJ,,m
                                                                                                . . ""'""' • .
                                                                                                                 •
                                                                                                                    ~;j;• " ,   _,',:.4 ~} ·c;~~ ~ ':.t ffi ,< ,;
                                                                                                                     .. • . v, .. .. ........
                                                                                                                                                                     J,

                                                                                                                                                                                            .,,w .........",,.
                                                                                                                                                                           ';tli~ :•.1,~i,.~,.':.:.
                                                                                                                                                                          " -~ '

                                                                                                                                                               ,. '. . ,,,.,.,_., • .
                                                                                                                                                                                                      ._,•:.'•' :• '        {'
                                                                                                                                                                                                                                         r lA
                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                     , ," , ••   1
                                                                                                                                                                                                                                            ,c<!. ''" •
                                                                                                                                                                                                                                                     :;;.; . •




                                                                                                                                    This Certifies that
                                                                                                        1
                                                                                                   ;Bt~1t
                                                                                        ;frttth'i-{?~;•                         Bryan GramaJo
                                                                                                                                                                                        .
                                                                                                ,~{;J}iJ. .
                                                                                         -~~}{·'his successfully complekd the course
                                                                                        fi~~:_:      ·,:·                                                                                                              \;


                                .
                                    ·:-iv
                                     ;,;!
                                                                                                            :Beginning Excel XP/2003
                      \ ~: -·                                                                                              This is 8/an 08 hour course
              h. __, ,~                                                                                                                                                                                                 if (~!(t~)X\;lt:~til                          \

                                                                                                                                    Jv&J
              W.a: .:"'·-,;_"~ '
              l ,<.r~~t
                      ~·-· . ·:: _-.... ·. '_ ..
                   ~iP. - . - ,. . :> -.
                                                                                                                 ,!·~('-' ' .                                                                                           .><-:t;,t ·l .    i. t~·_t . ~~~'- _-.JA-\
                 _-~.,V. i . ~-- ·1<-:
                                                                                                                                                                                                                                                     9
                                                                                                                                                                                                                                                     , '




              :In,
                  i
                                        ·, ;+ 2_4, 20_0s
                                  ebr.uary_ ,.. ,.
                     '\fl'.',.f.j .•~ tt ..
                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                  - - -------
                                                                                                                                                                                                                                                                 --~
                                                                                                                                                                                                                                                                 .-   --- -
                  ' (') - ~ -., D'at~ ;.'                                                                                                    Lui s E. Garcia Z.                                                                  Javi er Marroquin, Tr.i ini11;•. Man ,,~i-r
                          ·"'O   f , ~. : .I : . •
              )J 7            070 V 1' ' \              7:   •   - · .. .. .
                            0      I     l._.,.l.-, J                           ,· .i       .
              r
              o,Oo --O,_7a       Oo 1 1 . ·
                                    'c> , 'c,ei .
                              . o · 1 0. - ·
                .,_ 7o 7110 loo ' .
              • _1_10 _· : .7o0 1 o 1- o- _, _,                                                                                           ~~
              'rJJ' ,-.
               ~~,-1,;,s:;;:it .o~.  r __""·· --
                                        07    0
              'lf~f'!iLs:i,,,.,,::t, l. ,] ri__
                                                    _
                                                                                      77 .. .
                                                                                         (,.1 /                                   New Horizons"
                                                                                                                                  Computer Learning Centers

                                                   ·m:~ ,0 ,1 : . 7                     0
                                                                                                    i .J(
                                                                                                                                       CHOOSE. LEA1tr1.            Succu:1 ,.
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 8 of 23 PageID# 997




         To whom it may concern




         I am writing you in the kindest regards to recommend Mr.: Brayan Alexander Gramajo Jolomna,

         whose personal identification number is DPI: 2205 95321 0101 , who I have known for approximately six

         years, in which he has stood out for his excellent values such as his honesty, perseverance, tolerance, and

         commitment, being a person capable of achieving his objectives and all of the goals that he sets for

         himself.


         I have no problem in granting this personal letter of recommendation for him for whatever purposes the

         interested party may see fit, on the Fifteenth day of October in the year 2018 .


                                                                                                           Sincerely:




                                                                             Mayra Gisela Monterroso Veliz


                                                                                Secretary of Sales


                                                                            Import Company Importadora El Futuro




                       8 Av. 5-35 Zone 8 City San Cristobal House 1 Section C-1 Condo . Las Kalas

                                              Phone Number: (502) 5474-0610
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 9 of 23 PageID# 998




            A quien corresponda


            Me dirijo a usted de la manera mas atenta para recomendar al Senor: Brayan Alexander

            Gramajo Jolomna quien se identifica con numero de Identificaci6n personal

            DPI: 2205 95321 0101 , a quien conozco desde hace aproximadamente seis afios, en los

            cuales se ha destacado por sus excelentes valores como la honestidad, perseverancia, la

            tolerancia y el compromiso, siendo una persona capaz de lograr los objetivos y metas que se

            proponga.


            Por ello no tengo ningun inconveniente en otorgar esta carta de recomendaci6n personal para

            los fines que el interesado convenga, a los 15 dias del mes de octubre del afio 2018




                                                                                            Atentamente:




                                                                           Mayra GiseJa Monterroso Veliz

                                                                                       Secretaria de Ventas

                                                                                     lmportadora El Futuro




                         8 Av. 5-35 Zona 8 Ciudad San Cristobal Casa 1 Sec. C-1 Cond. Las Kalas
                                              Telefono: (502) 5474-0610
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 10 of 23 PageID# 999
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 11 of 23 PageID# 1000
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 12 of 23 PageID# 1001




                                                            Guatemala City, August 21, 2018
            Your Honor
            Judge of the Virginia Court
            Honorable Sir:
                   I address you very respectfully about my son's case; BRAVAN ALEXANDER
            GRAMAJO JOLOMNA. He is being sentenced and in his name I implore a special
            consideration at the moment you decide the sentence that you will give my son. I
            realize what a difficult job you have as a judge, but I am asking for your
            consideration in this matter because I can attest to the fact that my son is a great
            human being, with respectful moral values, humble, good-hearted, but mostly, an
            excellent son, father, and loving husband.

            Distinguished Judge, it is not my intention to interfere in your job, I just ask you to
            understand the great pain that this situation my son is in, causes us as parents,
            made worse by the fact that he is also far away from his three young daughters
            who are also suffering a lot. Before this happened, Brayan never had problems
            with the law, and had always acted as a responsible and law abiding citizen. I do
            not understand the reasons that led him to this situation; but he is remorseful for
            his mistake, a mistake that has destroyed us as a family. I, as his mother, can
            assure you my son is learning the hardest lesson of his life.
            I am a mother with a broken heart, and together with my husband we are
            struggling to support and care for our three granddaughters who are 6, 12, and 13
            years old. This task is not easy in a country like ours, with high rates of violence
            and insecurity, where a father figure is indispensable. With all my heart, I beg you
            sir, Honorable Judge, to give my son a second chance in this life, so that he can be
            reintegrated into his family who loves him, awaits him and prays to God for him
            every single day. We share common values with you as we do with all American
            citizens. We also trust in God and firmly believe in freedom and we hope to have
            our son return home soon.

            Please accept this letter from a mother begging for your consideration, and a father
            too, who have been hurt and have little strength left to continue this difficult legal
            process.
                                             MARIA JOLOMNA AND MANUEL GRAMAJO
                                              srn   AVENUE 5-35 Zone 8 in Mixco
                                              Panorama San Cristobal
                                             Guatemala City               01057
            (Signature illegible)
            (Signature illegible)
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 13 of 23 PageID# 1002




                                                                Ciudad de Guatemala, 21 de Agosto de 2018




           Senor,
           Juez de la Corte de Virginia


           Honorable Sr.

                  Me dirijo a usted muy respetuosamente en relaci6n al caso en el cual, mi hijo BRAY AN
           ALEXANDER GRAMAJO JOLOMNA est6 siendo juzgado, y para quien, le implore una consideraci6n
           especial al memento de tomar la decision de la sentencia que ser6 impuesta a mi hijo.
           Reconozco la tarea dificil que usted tiene como juez pero esta consideraci6n se la pido en virtud
           que doy fe que mi hijo es un gran ser humano, de valores respetables, humilde y de buen
           coraz6n, pero sobretodo un excelente hijo, padre y esposo amoroso.

           Distinguido juez, no es mi intenci6n interferir en su trabajo, solo le pido que entienda cuanto dolor
           nos causa como padres saber que nuestro hijo est6 en esta situaci6n, y que adem6s, est6 lejos de
           sus tres pequeiias hijas que tambien sufren mucho. Antes de esto, Brayan no habfa tenido
           problemas con la justicia, y siempre ha actuado como un ciudadano responsable y respetuoso.
           Yo no entiendo los motives que lo llevaron a esta situaci6n pero el est6 arrepentido de su error, un
           error que     nos ha destrozado como familia. Yo como madre le aseguro que mi hijo est6
           aprendiendo la lecci6n mas dura de su vida.

           Soy una madre con el coraz6n destrozado y junto con mi esposo estamos luchando para
           mantener el cuidado de nuestras tres nietas de 6, 12 y 13 anos. Esta tarea no es f6cil en un pafs
           como el nuestro, con altos fndices de violencia e inseguridad en la que la figura de un padre es
           indispensable. De coraz6n le suplic6 a usted honorable senor juez una segunda oportunidad de
           vida para que mi hijo pueda reintegrarse a su familia que lo ama, lo espera y pide a Dios por el
           coda dfa. Nosotros compartimos valores en comun y al igual que todos los ciudadanos
           norteamericanos, tambien nosotros Confiamos en Dios y creemos firmemente en la libertad. Y
           esperamos poder tener pronto de regreso a nuestro hijo en casa.

           Por favor, tome esta carta como una suplica de consideraci6n de una madre y un padre
           lastimados y con pocas fuerzas para continuer en este proceso tan diffcil.




                                                                       MARIA JOLOMNA Y MANUEL GRAMAJO
                                                                         8tava. Avenida 5-35 zona 8 de Mixco,
                                                                                      Panorama San Cristobal
                                                                                       Ciudad de Guatemala
                                                                                                       01057
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 14 of 23 PageID# 1003




         TO WHOM IT MAY CONCERN:



                  Please allow me to inform you with this letter how thoroughly and well I know Mr. Brayan
         Alexander Gramajo Jolomna, whose Personal Identification Card Number is DPI 2205 95321 0101, for
          approximately 6 years, and I can assure that he is a person with integrity, stable, completely responsible
          and competent. For these reasons I have no reservations in thoroughly recommending him, and
          thanking you in advance for the attention and help that you can provide. I hereby extend this letter to
          any interested party for legal purposes on August 15, 2018.




          SINCERELY
          (Signature Illegible)




               Edin Rafael Palencia Morales


          Automotive Mechanic

          lmportadora El Futuro

          Import Company El Futuro




                              8 Av. 5-35 Zona 8 Ciudad San Cristobal Casa 1 Sec. C-1 Cond. Las Kalas

                                                  Telephone : (502) 5474-0610
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 15 of 23 PageID# 1004




            A QUIEN CORREPONDA:



                   Por este medio me permito informarle que conozco amplia y detalladamente al

            Sr. Brayan Alexander Gramajo Jolomna quien se identifica con m:Unero de

            DPI 2205 95321 0101 desde hace aproximadamente 6 aiios y puedo asegurar que es una

            persona integra, estable, totalmente responsable y competente. Por lo anterior no tengo

            inconveniente ninguno en recomendarlo ampliamente agradeciendo de antemano la atenci6n

            y facilidades que le puedan brindar. Se extiende la presente para los efectos legales que al

            interesado convenga a los 15 dias del mes de agosto del afio 2018.




            A TENT AMEN TE




            Edin Rafael Palencia Morales

            Mecanico Automotriz

            lmportadora El Futuro




                          8 Av. 5-35 Zona 8 Ciudad San Cristobal Casa 1 Sec. C-1 Cond. Las Kalas
                                               Telefono: (502) 5474-0610
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 16 of 23 PageID# 1005




                                                                                       Guatemala, August 06, 2018



                                            Re: Employment Recommendation



          TO WHOM IT MAY CONCERN :



                 Allow me to inform you that mr. Brayan Alexander Gramajo_ worked under my orders from
          2008 until 2013 and I am aware of the responsibility and competence he has with his work, originally
          acting as a Marketing Assistant in the Ronald McDonald Guatemala program.

                  For the above reasons I have no reservations thoroughly recommending him and thanking you
          in advance for the attention and help that you can provide him .



                           I am sending this letter to the interested party for any legal purposes.

                                                     (Signature Illegible)




                                                   Nancy Caro lina Molina Cruz




          Address: 15 calle B 3-46 zona 3 Guatemala City

          Telephone: 42206531

          E-mail: nmolina162@gmail.com
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 17 of 23 PageID# 1006




                                                                        Guatemala , 06 de agosto 2018


                                          Asunto: Recomendaci6n laboral


             A QUIEN CORRESPONDA:


                    Me permito hacer de su conocimiento que el senor Brayan Alexander Gramajo_

             labor6 bajo mis 6rdenes desde el ano 2008 hasta el 2013 y me consta su responsabilidad

             y competencia en el trabajo, desempenando principalmente el puesto de asistente de

             mercadeo area de programa de Ronald McDonald Guatemala


                    Por lo anterior no tengo inconveniente ninguno en recomendarlo ampliamente

             agradeciendo de antemano la atenci6n y facilidades que le puedan brindar.




                    Se extiende la presente para los efectos legales que al interesado convenga.




                                            Nancy Carolina Molina Cruz




             Direcci6n: 15 calle B 3-46 zona 3 Guatemala Ciudad
             Telefono: 42206531
             Correo electr6nico: nmolina162@gmail.com
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 18 of 23 PageID# 1007




          CO Rl'U R:T I( l ;'Ii     CORPORACION JURIDICA COYOTE, CUYUN,
             )l.l l(I IJ !U\

                                                   LOPEZ & ASSOCIADOS


            TO WHOM IT MAY CONCERN:



                      I hereby inform you with this letter of RECOMMENDATION , that I have known Mr. BRAY AN
            ALEXANDER GRAMAJO JOLOMA, who is identified by the unique Personal Identification Card
            Number, Two Thousand Two-hundred and Five; Ninety-five Thousand Three-hundred and Twenty-one;
            Zero Ten One, (2205 95321 010 I), to be an honorable, well-mannered, responsible, entrepreneurial
            person, capable of being able to realize tasks that are given to him, which is the purpose of presenting
            2
             this letter.



                      I respectfully request that you consider what I have affirmed previously, Julio Cesar Coyote
            Grave, ID Number 12,065 from the Guatemala Bar Association, Shareholder Director of
            CORPORACION JURIDICA COYOTE, CUYUN, LOPEZ & ASOCIADOS. For these reasons, I present
            this letter to you on this Seventeenth day of August, in the year Two Thousand and Eighteen .



            1-         Sincerely,

            (Signature Illegible)




                                                                    ~ [u i};no Ci,., Cr.pit S,aw
                                                                         ,,)   A.BOGA.DO   Y   1'1<.YT'AlllO
                                                               _..----
                                                           ES/1.R COY O TE (;RAVE

                                                           bogaclo y Notario




            1
                Translator's note: Logo reads "LEGAL CORPORATION", for "Coyote, Cuyun, Lopez, and Associates, Legal
            Corporation"

            2
              Note: SIGNED "JULIO CESAR COYOTE GRAVE, Lawyer and Notary Public," Accompanied by his stamp with the
            same text.
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 19 of 23 PageID# 1008




       CORPORACJON
          JURJDfCA

                 CORPORACIO N JURIDICA COYOTE , CUYUN,
                         LOPEZ & ASOCIADOS

             A QUIEN INTERESE:

                     Por media de la presente carta de RECOMENDACION , informo que El
             senor BRAYAN ALEXANDER GRAMAJO JOLOMA, quien se identifica con
             documento personal identificaci6n        c6digo (mica de identificaci6n, dos mil
             doscientos cinco ; noventa y cinco mil trescientos veintiuno ; cero ciento uno , (2205
             95321 0101 ), la conozco coma una persona honrada , de buenas costumbres,
             responsable , emprendedora,      capaz de poder realizar las tareas que se le
             encomienden motivo por lo cual se entiende la presente carta .




                     Respetuosamente se ruega tomar en cuenta lo antes manifestado por mi
             persona Julio Cesar Coyote Grave con carne numero                12,065 del colegio de
             Abogados y Notarios de Guatemala ,       Director accionista de la CORPORACION
             JURIDICA COYOTE, CUYUN, LOPEZ              & ASOCIADOS. Por lo que extiendo la

             presente a los diecisiete dias del mes de agosto de dos mil dieciocho .




                     Deferentemente .




                                                            ·
                                                                £~ ~ Cisat   c-,. S,aue
                                                                 ABOGADO V NOTAR10
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 20 of 23 PageID# 1009




                                                                                                                                            :j..~•.,                   '\,/~   1 ,   _,,   ..1:,()r<l\/T,,




                                                                                                                                                       1}, , ;;:(,"(\,'-'1·.•1',      _ 1 ,._••'rl( ." i:




           TO WHOM IT MAY CONCERN

           I hereby certify that I have known Mr. Broyan Alexander Gramajo Jolomna,

           Who is identified with Personal Identification Card Number DIP 2205 95321 0101 for a period of 9 years
           in which I have known him to be an entrepreneurial, responsible , distinguished , and well-mannered
           person .

           For some time we had a business relationship in a radiator repair and cleaning service for vehicles
           imported from the United States of America.

           I extend this signed and sealed letter for the uses of the interested party on the 16 t h day of August in the
           year Two Thousand and Eighteen.

           Sincerely

           (Signature Illegible)



               42_·: )__:~ _ () •- .>~                                         -~   .··{   ,
                                                                                                            , [ ,_'   r ••   2::~s·
               ~                                              ;z:>/                                                  ;;.:-:;, ·,"·(' N ]£
                                                                                                             : '>~i- _
                                                                                                              : :u.o:,..~-,.i J::s
                                                                                                               · ::re · 2
                Vil_ t._;r i•..,1d !1 ' !f-• 1 f 1\l1.v':-   ;~'i:
                                                                                                   .:. . ;:,-.~" ; : .3; . ~ \fl3 ~ i
                                                                      t, __
                                                                         ·: ___
                                                                            "/,-· - -      ··- .        . --~5_n:m



           1
             Translator's note: Company header reads : 'FLORES' RADIATORS", 10 AV. 7-84 ZONA 12 LA REFORMITA, Calzada
           Aguilar Batres 43-34 ZONA 11, Telephone : 23167604 56202845 42831392, radiadoresfloresl 7@gmail.com "and
           shows contact information and address.
           2
             Note : Signed "Victor Manuel Flores Ruiz, Radiadores flores ." Stamp reads "'FLORES' RADIATORS, FABRICATION
           AND REPAIRS FOR ANY RADIATOR" 10a. Avenida 7-84, Zona 12, Calz. Aguilar Batres 43-34, Zona 11, Cell : 5620-
           2845, 5627-2797
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 21 of 23 PageID# 1010




                                                                                               RAD/ADORES FLORES
                                                                                  10 AV. 7-84 ZONA 12 LA REFORM/TA
                                                                                  Calzada Aguilar Batres 43-34 ZONA 11
                                                                                       Tel 23167604 56202845 42831392
                                                                                         radiadoresf/oresl 7(ii)Gmail.com




              A QUIEN INTERESE

              Par este media hago contar, que conozco al Senor Brayan Alexander Gramajo Jolomna ,

              Quien se identifica con numero de identificaci6n personal DIP 2205 95321 0101 par un periodo de
              9 af\os en el cual a conocer coma una persona emprendedora, res µon sable, honrada y de buenas
              costumbres .

              Par algun periodo tuvimos una relaci6n de reparaci6n y servicio de limpieza de radiadores para
              vehfculos procedentes de Estados Unidos de America.

             · Para las usos que al interesado convenga firmo y sello la presente ca rta a las 16 dfas del mes de
              agosto del af\o dos mil diez y ocho.




              Atentamente




                                                              .,fi~;
                                                                 ,;-:}_ I1:':
                                                                        oi\/"11'  ,. 'Jri,r_.r 1
                                                                                               •·1·0RE""
                                                                              l;_fl i \v•i\ tv ~L  1 "0
                                                               :.J   FASR:cwo:-1Y REPARAf.'ClN DE
                                                                       rcDo TP0 GE RADIAC'O~l:S
                                                              10a. fa,ven; d2 7-84 , Zona ;2
                                                          Calz. Agu ila r &atres 43-34 , z,.1na 11
                                                          Ce ls.: 5620-2 45, 5627-2797
              Radiadores flares.                                           ------·-           ·•   ---
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 22 of 23 PageID# 1011




           To whom it may concern:




           Allow me to inform you how completely and extremely well I know Mr. Bryan Alexander
           Gramajo Joloma and I can assure that he is a person of integrity, stable, completely responsible
           and competent for whatever kind of activity he is entrusted with .



           Because of this I have no reservations recommending him and thanking you extensively in advance for
           the attention and help you can give him .

           (Signature Illegible)




                                                                                            I
                                                                             I          //
                                                                       ,     I        1 ' ..
                                                                                    -~ ;f ,
                                                            /
                                                                  ., ,
                                                                  ,'
                                                                            Y/.,/,; ·
                                                                           ..
                                                                                '
                                                                                ,   :   .
                                                   Man i.J•i' 1\kxk        t~< :11~1d, 1 l\:lay..:11
Case 3:16-cr-00067-HEH Document 182-1 Filed 10/26/18 Page 23 of 23 PageID# 1012




                A quien corresponda:




                Me permito informarle que conozco amplia y detalladamente al Sr. Bryan
                Alexander Gramajo Joloma y puedo asegurar que es una persona integra,
                estable, totalmente responsable y competente para cualquier tipo de actividad que se le
                encomiende.

                Por lo anterior no tengo inconveniente ninguno en recomendarlo
                ampliamente agradeciendo de antemano la atenci6n y facilidades que le puedan
                brindar.
